                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 IN RE DOMESTIC AIRLINE TRAVEL
 ANTITRUST LITIGATION
 _____________________________________                MDL Docket No. 2656
                                                      Misc. No. 15-1404 (CKK)
 This Document Relates to
 ALL CASES




          REPORT AND RECOMMENDATION NO. 9 ON REMAND
  REGARDING WHETHER DELTA’S HURDLE RATE DATA IS RESPONSIVE TO
                      PLAINTIFFS’ RFP NO. 10
                        (February 11, 2020)


       The Court having considered the Special Master’s Report and Recommendation No. 9 on

Remand and having been informed that there is no objection from any party, adopts Report and

Recommendation No. 9 on Remand.


IT IS SO ORDERED.

                                                    ____________/s/__________________
                                                    COLLEEN KOLLAR-KOTELLY
                                                    UNITED STATES DISTRICT JUDGE
